> ‘ *

JS 45 (01/2068) . REDACTED

Criminal Case Cover Sheet U.S. District Court
Place of Offense: Under Seal:Yes — NoX Judge Assigned:
City Superseding Indictment Criminal Number:

 

 

 

County/Parish Loudoun Same Defendant New Defendant x
Magistrate Judge Case Number 1:20-mj- 4 \ Arraignment Date:
Search Warrant Case Number
R 20/R 40 from District of
Related Case Name and No:

 

Defendant Information:
Juvenile --Yes_ = No X__FBL#
Defendant Name: DANA GHAZI MUSTAFA Alias Name(s)

 

 

 

 

 

 

 

 

 

 

Address:
Employment:
Birth date xx/xx/1992_SS# xxx-xx-7632Sex F Def Race Nationality Place of Birth
Height Weight _—s—« Hair Eyes ——s—iéSScaarr/Taattovs
Interpreter: X No ___ Yes List language and/or dialect: Automobile Description
Location Status:
Arrest Date 02/22/2020
_X Already in Federal Custody as of 02/22/2020 in Alexandria City Jail
___Already in State Custody ___On Pretrial Release ___Not in Custody
_X Arrest Warrant Requested __ Fugitive ___ Summons Requested
__Arrest Warrant Pending ___Detention Sought ___Bond
Defense Counsel Information:
Name: Court Appointed Counsel conflicted out:
Address: Retained
Telephone: Public Defender Federal Public Defender’s Office conflicted out:
U.S. Attomey Information:
AUSA John Blanchard Telephone No: 703-299-3999 ; Bar #

Complainant Agency, Address & Phone Number or Person & Title:

Thomas Ferrara, FAM, Task Force Officer, Federal Bureau of Investigation

 

U.S.C, Citations:

 

 

 

 

Code/Section Description of Offense Charged Count(s) Capital/Felony/Misd/Petty
Set] 18 USC §111(a)(1)  Assaulting a federal officer 1 Felony
Set 2
Set 3

 

(May be continued on reverse)

ZY

Date: Zz (ite 14 Signature of AUSA:

 
